Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over any of Boll (U.S. Patent 4,265,684), Johnson (U.S. Patent 7,540,899) or Prest et al. (US 2014/0007989).
Each of Boll, Johnson and Prest disclose preparing amorphous alloy materials and selectively heating certain portions of the materials to a temperature such that crystallization occurs in the heated portions.  See, for instance, Boll col. 2, ll. 40-50, Johnson col. 3, ll. 4-50, or para. [0077-0078] of Prest.  
The prior art is not specifically directed to treating a ribbon in this manner, nor does it specifically disclose first heating one end, then stopping and heating a region on the other end of a material, or the relative sizes of the regions heated in such a process.  However, one of skill in the metallurgical arts would understand that the microstructural effects of heating a material to above its crystallization temperature occur due to the amount of heat placed upon that material.  These effects would be the same regardless of the overall shape of the material, ribbon or otherwise.  Further, these effects would accrue to any region of the material being 
Consequently, the disclosure of any of Boll, Johnson, or Prest et al. would have rendered obvious a method as claimed, i.e. a method in which one selectively crystallizes a ribbon by first heating one end to an intermediate portion, and subsequently heating the other end, in a manner as set forth in instant claims 1 and 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Prest et al.
In addition to what is stated supra, para. [0083] of Prest indicates that the heating in the prior art may be intermittent.  As such, a method that involves a gap of 0.1 second or more from stopping the heating of one end to heating of the other end would have been considered at best an obvious variant of the method of Prest et al. by one of ordinary skill in the art.

			   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/808,975 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of the reference application are directed to substantially the same series of process steps performed in the same order and to the same effect upon the same material in both instances.  While the claims of the reference application are slightly narrower in scope than the instant claims, the examiner submits that one carrying out a method in accord with the ‘975 claims will in fact carry out a method as presently claimed.  .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.
			


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	August 19, 2021